DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/21/2017. It is noted, however, that applicant has not filed a certified copy of the CN201711394216.0 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16//2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the isolation arc quenching device… meshes with the rotating member“ (Claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
Claims 3-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 3, in part, recites “the isolation arc quenching device has an arc quenching sheet, meshes with the rotating member and”.  It is unclear how the isolation arc quenching device meshes with the rotating member.  There is no claimed structure to define how these components are “meshed” together.
Claims 4-22 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, deficiency from parent claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattlar et al. [US 2015/0027983]
Claim 1, Mattlar et al. discloses  an electrical contactor system [100], comprising: a stationary contactor having a stationary contact [104/106]; a moving contactor having a moving contact [110/112]; a rotating member [108], the moving contactor is mounted on the rotating member [108] and is rotatable between a connected position and a disconnected position along with the rotating member [108], the moving contact [110/112] is in electrical contact with the stationary contact [104/106] when the moving contactor is rotated to the connected position [paragraph 0012], the moving contact [110/112] is separated from the stationary contact [104/106] when the moving contactor is rotated to the disconnected position [figure 1; paragraph 0013]; a magnetic blow-out arc quenching device [132] including a permanent magnet [132], the permanent magnet is statically disposed in a vicinity of the stationary contactor for elongating an arc between the stationary contact and the moving contact by an electromagnetic force so as to extinguish the arc [paragraph 0016]; and an isolation arc quenching device [132] adapted to push the arc toward the permanent magnet [120] so as to force the arc to move to a vicinity of the permanent magnet [paragraph 0014].

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagata et al. [US 4,451,718].
Claim 1, Yamagata et al. discloses an electrical contactor system [1], comprising: a stationary contactor having a stationary contact [202]; a moving contactor having a moving contact [302]; a rotating member [301], the moving contactor is mounted on the 
Claim 2, Yamagata et al. discloses the electrical contactor system of claim 1, wherein the magnetic blow-out arc quenching device includes a magnetic yoke [9], the permanent magnet [10] and the stationary contactor [202] are disposed in an accommodation space surrounded by the magnetic yoke [9; figures 7a and 7b].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al. [US 4,451,718] in view of Sato et al. [US 2014/0048513].
Claim 3, as best understood, Yamagata et al. discloses the electrical contactor system of claim 2, with the exception of the isolation arc quenching device has an arc quenching sheet, meshes with the rotating member, and is rotated by the rotating member. 
Sato et al. teaches an electrical contactor [figure 1] system, comprising: a stationary contactor [4] having a stationary contact [4a]; a moving contactor [3] having a moving contact [3a]; a rotating member [1], the moving contactor [3] is mounted on the rotating member [1] and is rotatable between a connected position [figure 5A] and a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the isolation arc quenching device in the form of an arc quenching sheet that is rotated by the rotating member in the electrical contactor system of Yamagata et al. as taught by Sato et al. in order to improved the arc breaking performance, without changing a switching mechanism or increasing a size of the external form of a circuit breaker [Sato et al. abs].
Claim 4, as best understood, Yamagata et al. discloses the electrical contactor system of claim 3, wherein Sate et al. teaches that the arc quenching sheet [10] is rotated out of a contact region of the moving contact and the stationary contact and the moving contact is in electrical contact with the stationary contact when the moving contactor is rotated to the connected position [figure 5A].  
Claim 5, as best understood, Yamagata et al. discloses the electrical contactor system of claim 4, wherein Sato et al. teaches that the arc quenching sheet is rotated into the contact region of the moving contact and the stationary contact and the moving 
Claim 6, as best understood, Yamagata et al. discloses the electrical contact system of claim 5, wherein, Sato et al. teaches that while the moving contactor is rotated from the connected position [figure 5A] toward the disconnected position [figure 5B], the arc quenching sheet pushes the arc toward the permanent magnet [the arch chute of Yamagata et al. containing permanent magnet 10] to force the arc to move to the vicinity of the permanent magnet


Allowable Subject Matter
Claims 7-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837